Name: Commission Regulation (EEC) No 2657/81 of 11 September 1981 on the supply of common wheat to the Republic of Zaire as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 /10 Official Journal of the European Communities 15. 9. 81 COMMISSION REGULATION (EEC) No 2657/81 of 11 September 1981 on the supply of common wheat to the Republic of Zaire as food aid Whereas, following Greek accession , in the case of products for which there are accession compensatory amounts in trade between Greece and the other Member States the procedure for comparing tenders should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 1 0 000 tonnes of cereals to the Republic of Zaire under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereals and rice products (6), whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Article 2 For the purposes of comparing tenders, without preju ­ dice to the provisions of Articles 8 and 1 1 of Regula ­ tion (EEC) No 1974/80, each tender shall be corrected by the accession compensatory amount, if any, appli ­ cable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which, pursuant to the second subparagraph of Article 4 (3) of the said Regulation, state Greece by the acces ­ sion compensatory amount. Article 3 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 198, 20 . 7 . 1981 , p . 2. (J) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30. 10 . 1962, p. 2553/62. This Regulation shall enter into force on the dayfollowing its publication in the Official Journal of the European Communities. (5) OJ No L 263 , 19 . 9 . 1973, p . 1 . (6) OJ No L 192, 26 . 7 . 1980, p. 11 . 15. 9 . 81 Official Journal of the European Communities No L 261 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1981 . For the Commission Poul DALSAGER Member of the Commission No L 261 /12 Official Journal of the European Communities 15. 9 . 81 ANNEX I 1 . Programme : 1981 2. Recipient : Zaire 3 . Place or country of destination : Zaire 4. Product to be mobilized : common wheat 5. Total quantity : 10 000 tonnes 6. Number of lots : five Lot 1 : 2 000 tonnes Lot 2 : 2 000 tonnes Lot 3 : 2 000 tonnes Lot 4 : 2 000 tonnes Lot 5 : 2 000 tonnes 7. Intervention agency responsible for conducting the procedure : Obea, 82, rue de TrÃ ªves B- 1 040, Bruxelles, telex 24 076 8 . Method of mobilizing the product : intervention 9. Characteristics of die goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 1 5-5 %) 10. Packaging :  in bulk 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Matadi 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 September 1981 16. Shipment period : Lot 1 : October 1981 Lot 2 : November 1981 Lot 3 : December 1981 Lot 4 : January 1982 Lot 5 : February 1982 17. Security : 6 ECU per tonne 15. 9 . 81 Official Journal of the European Communities No L 261 / 13 BILAG II  ANHANG II  flAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde cif (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen cif-Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ´Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage cif Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage caf Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Cif hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 Ã 5 FÃ ¦llesskabshavne 4 788 Ã ts Brichart &amp; Cie Hafen der ex-magasin Mousset Ã ®le Monsin (LiÃ ¨ge)Gemeinschaft Ã ®le Monsin (LiÃ ¨ge) Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  2 000 Interagri SC Community port silos de et Ã Port de la Floreffe Floreffe CommunautÃ © Porto della ComunitÃ 2 000 Silos de la Dendre SC Haven van de Rue de la Station 41 AthGemeenschap Ath 1 212 Silos de la Meuse Darse Nord Ã ®le Monsin, LiÃ ¨ge Ã ®le Monsin (LiÃ ¨ge) 10 000